Citation Nr: 1439470	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This claim was previously remanded by the Board in March 2014.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in February 2012.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left shoulder disability is less likely than not related to his service.  Arthritis was first shown many years after service.



CONCLUSION OF LAW

A left shoulder disability was not incurred or aggravated in service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in June 2014.  There is no additional evidence that need be obtained.  

Merits of the Claim

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes left shoulder arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records show an injury of left arm weakness and numbness with tingling in his hand.  He was diagnosed with mild sling palsy.  His separation examination does not note any left arm or shoulder disabilities.  After service, the Veteran underwent surgery to release the left ulnar nerve in October 2006 and to repair a torn left rotator cuff in January 2007.  The Veteran had a left arm injury in service and is currently status post left arm and shoulder surgeries.  Therefore, the only remaining question is whether there is a nexus between his service and his current disabilities.  

The Veteran submitted private medical records and records associated with Supplemental Security Income.  These show a history since 2006 of symptoms such as neuropathy, left shoulder pain, loss of motion, left hand numbness and an inability to use hands and fingers on a repetitive basis.  These records do not contain any nexus opinions relating his disabilities to his service.  The records also show a work-related left shoulder injury in 2006.  

The Veteran was afforded a VA examination in June 2014.  There, the examiner opined that the Veteran's left shoulder disability was less likely than not incurred in or caused by his in-service injury.  Her rationale was that there was no evidence of a left shoulder injury in service and that "the mechanism of the injury in 1971 would not account for carpal tunnel or cubital tunnel or rotator cuff syndrome.  The reported mechanism was consistent with acute brachial plexopathy that by the Veteran's history resolved."  She also added that at the hearing, the Veteran indicated that his symptoms were only in his elbow and carpal tunnel, not the entirety of the arm.  Furthermore, she noted that the Veteran's disabilities arose many years after his in-service injury.  

In his hearing and other records, the Veteran has stated that his left shoulder disability is the residual of his mild sling palsy in service.  The Veteran stated that he has periods of tingling, numbness and lost grip.  The Veteran is competent and credible to report his current symptoms and what he experienced in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Despite this, the Veteran's statements relating his in-service injury to his current disability have little credibility, as he does not have the education or training to make such a complex medical decision.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the examiner's negative nexus opinion has greater weight as it is written by a medical professional, based on a review of the entire record and supported by adequate rationale.  The Veteran's lay opinion carries little credibility and therefore little weight because he has not shown he has the education or training to make such a complex medical decision.  There are no other opinions in the record upon which the Board can rely.  Furthermore, the first indication of a left shoulder disability was demonstrated over thirty years after service.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a left arm disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


